 

Exhibit 10.4*

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Second Amendment”), made as
of this 29th day of June, 2012, is entered into by and between The KEYW
Corporation, a Maryland corporation with its principal place of business at 7740
Milestone Parkway, Suite 400, Hanover, MD 21076 (the “Company”) and Kimberly J.
DeChello (the “Employee”).

 

WHEREAS, the Company and Employee entered into an Employment Agreement dated
June 16, 2010 (the “Employment Agreement”);

 

WHEREAS, the Company and Employee agreed to an Amendment to Employment Agreement
dated March 12, 2012; and

 

WHEREAS, pursuant to Section 9.5 of the Employment Agreement, the Company and
Employee wish to further modify the Employment agreement by (1) adding a
clawback provision as Sections 2.3 of the Employment Agreement to clarify the
process for recovery of performance-based compensation and/or equity awards upon
restatement of financial statements and (2) modifying the language in Section
4.4(a) to include a “Best Net” provision.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Second Amendment, the Amendment to Employment Agreement and the
Employment Agreement, the parties agree:

 

1.   The Employment Agreement is hereby amended by adding Section 2.3:

 

2.3.          Clawback. Notwithstanding any other provisions in this Agreement,
any performance-based compensation paid or payable to the Employee pursuant to
this Agreement or any other agreement or arrangement with the Company that is
subject to recovery under any law, government regulation, order, or stock
exchange listing requirement, will be subject to adjustment and recovery by the
Company.

 

(a)           If the financial statements of the Company are restated for any
reason other than for accounting changes that require retrospective treatment or
other external reasons not attributable to the Company and its compilation of
the financial statements, any performance-based compensation paid to the
Employee that was calculated based on the financial statements will be
recalculated based on the restated financial statements (“Restatement”). If the
performance-based compensation is reduced as a result of the Restatement,
Employee shall repay the Company the difference between the amount of
performance-based compensation actually paid and the recalculated
performance-based compensation that the Employee should have been paid. If the
performance-based compensation is increased as a result of Restatement, the
Company will pay the Employee the difference between the amount of
performance-based compensation actually paid and the recalculated
performance-based compensation that the Employee should have been paid.

 

 

 

 

(b)          If the Employee received equity awards as performance-based
compensation and the Employee continues to own the shares on the date of
Restatement, Employee shall return to the Company any shares issued in excess of
the amount that the Employee should have received, as recalculated in the
Restatement. If the excess shares have already been disposed of at the time of
the Restatement, Employee shall return the proceeds from the sale of the excess
shares to the Company. If the excess shares have been gifted or otherwise
transferred, Employee shall return to the Company a number of shares equal to
the excess shares or the equivalent fair market value of the excess shares at
the time of gifting or transfer. If a Restatement reveals that an Employee
should have received an equity award as performance-based compensation, the
Company shall issue the number of shares that the Employee should have received
based on the Restatement.

 

(c)          The adjustment period under this Section 2.3 shall extend for three
(3) years from the date of receipt of any performance-based compensation. This
Section 2.3 shall survive termination of this Agreement for a period of two (2)
years, except that this Section 2.3 shall terminate immediately upon a Change of
Control, as defined by Section 4.4(b) of this Agreement or the cessation of the
Company as a publicly-traded corporation.

 

(d)          Employee authorizes the Company to withhold from her future wages
any amounts that may become due under this Section 2.3.

 

2.   The Employment Agreement is hereby amended by deleting Section 4.4(a) and
replacing it with the following:

 

4.4(a)     In the event that it is determined that any payment or distribution
of any type to or for the benefit of the Employee made by the Company, by any of
its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of section 280G of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”)) or by any affiliate of such person, whether
paid or payable or distributed or distributable pursuant to the terms of an
employment agreement or otherwise (the “Total Payments”), such that the Total
Payments would be subject to the excise tax imposed by section 4999 of the Code
or any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest or penalties, are collectively referred to as
the “Excise Tax”) then (i) if the Total Payments exceed the safe harbor
threshold by less than 10%, the payments will be reduced to the safe harbor
amount or (ii) if the Total Payments exceed the safe harbor threshold by more
than 10%, then Employee shall be entitled to receive the “Best Net” for the
Employee’s aggregate severance payments and benefits such that aggregate
severance payments and benefits that Employee receives will be either (A) the
full amount of severance payments and benefits or (B) an amount of severance
payments and benefits reduced to the extent necessary so that Employee incurs no
excise tax, whichever results in Employee receiving the greater amount, taking
into account applicable federal, state, and local income, employment, and other
applicable taxes, as well as the excise tax.

 

3.   The Employee acknowledges that she has carefully read this Second Amendment
and understands and agrees to this Second Amendment.

 

4.   Capitalized terms used this Second Amendment shall have the meaning
assigned to such terms in the Employment Agreement unless otherwise provided in
this Second Amendment.

 

5.   All definitions, terms, and conditions of the Employment Agreement and the
First Amendment to the Employment Agreement remain in full force and effect for
the duration of the Employment Period.

 

[signatures on next page]

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth above.

 



THE KEYW CORPORATION:  

EMPLOYEE: 

        By: /s/ Leonard E. Moodispaw   /s/ Kimberly J. DeChello Name:  Leonard
E. Moodispaw   Kimberly J. DeChello Title: Chief Executive Officer    

  

 

 

